Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 8/24/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 8/24/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/24/2020 and 3/25/2021 have been considered by the examiner.	

Election/Restrictions
Election was made without traverse in the reply filed on 5/2/2022.  Applicant has elected Group II, corresponding to claims 1-9 and 17-19. Invention Group I, corresponding to 10-16 and 20-22, is withdrawn from further consideration.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US # 20140239376).

Regarding Claim 17, Zhang teaches a semiconductor memory device (see Figs. 1-4 and corresponding text) comprising: 
a stacked body (shown) including a plurality of first insulating layers (115) and a plurality of gate electrode layers (212, 214, 216) alternately stacked in a first direction (shown in Fig. 4); 

    PNG
    media_image1.png
    428
    696
    media_image1.png
    Greyscale
a first semiconductor layer (see part 1 in examiner annotated Fig. 2) provided in the stacked body, the first semiconductor layer extending in the first direction (into the page); 
a second semiconductor layer (annotated part 2) provided in the stacked body, the second semiconductor layer extending in the first direction (into the page); 
a third semiconductor layer (annotated part 3) provided in the stacked body, the third semiconductor layer extending in the first direction (into the page); 
a first charge accumulation layer (multilayer 150, corresponding to part 1) provided between the gate electrode layers and the first semiconductor layer (shown); 
a second charge accumulation layer (multilayer 150, corresponding to part 2) provided between the gate electrode layers and the second semiconductor layer (show); and 
a third charge accumulation layer (multilayer 150, corresponding to part 3) provided between the gate electrode layers and the third semiconductor layer, 
wherein the first charge accumulation layer is continuous with the second charge accumulation layer in a first plane perpendicular to the first direction (plane is shown in Fig. 3, and continuity of part 150 is also shown), the first plane including one of the gate electrode layers, 
the first charge accumulation layer is separated from the third charge accumulation layer in the first plane (part 3 is shown separated from part 1), and 
a first distance between the first semiconductor layer and the second semiconductor layer is less than a second distance between the first semiconductor layer and the third semiconductor layer in the first plane (shown spaced considerably between parts 1 and 3, which suggests such a spacing despite the fact that the drawings are not to scale).

Regarding Claim 18, Zhang teaches the semiconductor memory device according to claim 17, wherein the first charge accumulation layer (see Fig. 3) includes a first tunnel insulating film, a first semiconductor film provided between the first tunnel insulating film and the gate electrode layer, and a first block insulating film provided between the first semiconductor film and the gate electrode layer (see layers of 150 and corresponding description), the second charge accumulation layer includes a second tunnel insulating film, a second semiconductor film provided between the second tunnel insulating film and the gate electrode layers, and a second block insulating film provided between the second semiconductor film and the gate electrode layers (see layers of 150 and corresponding description), the third charge accumulation layer includes a third tunnel insulating film, a third semiconductor film provided between the third tunnel insulating film and the gate electrode layers, and a third block insulating film provided between the third semiconductor film and the gate electrode layers (see layers of 150 and corresponding description), and in the first plane, the first semiconductor film is separated from the second semiconductor film (shown with 158 being discrete) and the first block insulating film is continuous with the second block insulating film (shown with 152 being continuous).

Regarding Claim 19, Zhang teaches the semiconductor memory device according to claim 17, further comprising: a fourth semiconductor layer (annotated part 4) provided in the stacked body, the fourth semiconductor layer extending in the first direction (into the page); and a fourth charge accumulation layer (150) provided between the gate electrode layers and the fourth semiconductor layer (shown in Figs. 2-3), wherein, in the first plane, the third charge accumulation layer is continuous with the fourth charge accumulation layer (shown).

Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Son (US # 20180019257) teaches a semiconductor memory device (see Figs. 1-6 and corresponding text) comprising: 
a stacked body (see especially Fig. 4) including a plurality of first insulating layers (140) and a plurality of gate electrode layers (130) alternately stacked in a first direction (Z-direction); 

    PNG
    media_image2.png
    281
    357
    media_image2.png
    Greyscale
a first semiconductor layer (110; see annotation excerpted from Fig. 3A showing part 1 pointed to with a dark line) provided in the stacked body, the first semiconductor layer extending in the first direction (see Figs. 4-5 showing this vertical extension); 
a second semiconductor layer (part 2 in the annotation above) provided in the stacked body, the second semiconductor layer extending in the first direction (shown); 
a third semiconductor layer (part 3) provided in the stacked body, the third semiconductor layer extending in the first direction (shown);
a first charge accumulation layer (160 near part 1) provided between the gate electrode layers and the first semiconductor layer (see Figs. 3 and 4); 
a second charge accumulation layer (160 near part 2) provided between the gate electrode layers and the second semiconductor layer (shown); 
a third charge accumulation layer (160 near part 3) provided between the gate electrode layers and the third semiconductor layer (shown); and 
a second insulating layer (115) provided in the stacked body, the second insulating layer extending in the first direction (shown in Fig. 4), the second insulating layer being in contact with the first semiconductor layer or the first charge accumulation layer in a plane perpendicular to the first direction (see Figs. 3), the second insulating layer being in contact with the second semiconductor layer or the second charge accumulation layer in the plane (see Figs. 3), and the second insulating layer being in contact with the third semiconductor layer or the third charge accumulation layer in the plane (see Figs. 3), the plane including one of the gate electrode layers (see Figs. 3-4);
wherein there is a first distance between two end surfaces of a first gate electrode (131) and a second gate electrode (135) in a first cross section parallel to the first direction, and there is a second distance between two end surfaces of two gate electrode layers (136, 138) having the second insulating layer interposed therebetween (shown).

Although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein a first distance between two end surfaces of the gate electrode layers having the second insulating layer interposed therebetween monotonically increases from a first gate electrode layer among the gate electrode layers to a second gate electrode layer among the gate electrode layers in a first cross section parallel to the first direction, the second gate electrode layer being separated from the first gate electrode layer in the first direction, the first cross section including the second insulating layer, and a second distance between two end surfaces of the gate electrode layers having the second insulating layer interposed therebetween monotonically increases from the first gate electrode layer in the first direction, decreases, and monotonically increases toward the second gate electrode layer in a second cross section parallel to the first direction, the second cross section including the second insulating layer, the second cross section being different from the first cross section.

Claims 2-4 are dependent on claim 1 and are allowable at least based on that dependency.

Regarding Claim 5, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the second insulating layer is not included in a first plane perpendicular to the first direction, the first plane including the first semiconductor layer, and the second insulating layer is included in a second plane located in the first direction with respect to the first plane, the second plane being perpendicular to the first direction, the second plane including the first semiconductor layer.

Claims 6-9 are dependent on claim 5 and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakui (US # 20130207225)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899